internal_revenue_service number release date index number 468b ------------------------ ------------------------------------- ------------------------------- -------------------------------- in re --------------------------------------------------- --------------------------------- ---------------------------------- ------------------------------ -------------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc ita b07 plr-130974-04 date date legend fund life_insurance co state x department citation --------------------------------------------------- ---------------------------------------------------------- ----------- --------------------------------------------------------------------------------- ------------------------------ --------------------------------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------- ------- ----------------------- ----------------------- ----------------------- ---------------------- court year date date date month dear ------------------ this is in reply to your letter dated date submitted on behalf of the fund requesting the following rulings income_tax regulations regulations as long term capital_gain under sec_1222 of the internal_revenue_code code that the distributions from the qsf received by claimants will be characterized that the fund is a qualified_settlement_fund qsf under sec_1_468b-1 of the that the fund is not a transferor for purposes of code sec_6041 that the released alleged tortfeasors insured parties are the transferors for that the primary carriers of the alleged tortfeasors’ insurance policies insurers that the fund must backup withhold under code sec_3406 on any particular plr-130974-04 purposes of code sec_6041 are not the transferors for purposes of code sec_6041 that the payments made by the fund to claimants on behalf of the transferors are payments made in the course of a trade_or_business to which code sec_6041 applies that the fund is subject_to reporting on any payment to a claimant in any taxable year only to the extent the aggregate pro-rata payments made by each insured party to any one claimant during that taxable_year are dollar_figure or more distribution to any one claimant only if the claimant has not previously provided a certified tin to life_insurance co acting on behalf of fund another settlement fund and itself and the aggregate pro-rata payment to such claimant for the taxable_year is dollar_figure or more withholding under code sec_3406 on any amounts held in the qsf for missing claimants unless and until such amounts are actually distributed to a claimant that the fund is not required to report or backup withhold with respect to claimants for the attorneys’ fees paid_by the fund from the assets in the qsf facts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the material information submitted is summarized below in year a liquidity crisis forced life_insurance co a mutual holding_company to seek protection from state x‘s department of insurance which resulted in life_insurance co being placed in receivership and subsequently in liquidation under the laws of state x once an insurance_company is placed in liquidation status the state appoints a liquidator as provided under the citation the liquidator is granted the authority to prosecute any_action which may exist on behalf of the creditors members policyholders or shareholders of life_insurance co against any officer of the company or any other that the fund is not subject_to reporting under code sec_6041 or backup plr-130974-04 person and exercise and enforce all rights remedies and power of any creditor shareholder policyholder or member pursuant to the authority granted under the laws of state x the state appointed liquidator sent demand letters stating that the liquidator intended to file suit alleging malfeasance and misfeasance by some of the former officers and directors of life_insurance co and its former subsidiaries the alleged tortfeasors on date prior to the filing of such a suit some of the alleged tortfeasors and their insurers entered into a settlement agreement with the liquidator on or about date the liquidator deposited the amounts received pursuant to the settlement agreement into a separate_account belonging to a_trust formed under the laws of state x on date the court issued an order approving the establishment of a qualified_settlement_fund qsf subject_to the court’s continuing jurisdiction for the purpose of resolving or satisfying the claims of the victims of the alleged wrongdoing committed by the alleged tortfeasors who were released from liability as set forth under the terms contained in said settlement agreement in month utilizing a portion of the assets held in the fund the liquidator paid attorneys’ fees related to the settlement the liquidator paid the attorney fees to counsel as part of the liquidator’s statutory duties to acquire and preserve the assets available to claimants and none of the claimants personally agreed to compensate counsel chosen by the liquidator the fund anticipates distributing a portion of the settlement amount less operating_expenses and attorneys’ fees to each claimant in one payment notwithstanding the efforts of the liquidator life_insurance co and the fund a large number of claimants have not been located the fund will maintain records and will distribute amounts owed to these missing claimants as they are located however it is likely that some of the assets held by the fund will escheat and be paid over to and held by department pursuant to state x’s unclaimed property laws law and analysis qualified_settlement_fund transferors issues sec_468b provides that n othing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax the secretary shall prescribe regulations providing for taxation of any such account or fund whether as a grantor_trust or otherwise pursuant to such authority the secretary has published sec_1_468b-1 through 468b-5 of the regulations regarding qsfs under sec_1_468b-1 a and c a fund account or trust is a qsf if plr-130974-04 it is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim arising out of a tort breach of contract or violation of law and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons under sec_1_468b-1 of the regulations a transferor is a person that transfers or on behalf of whom an insurer or other person transfers money or property to a qsf to resolve or satisfy the claim or liability on date the fund met the first and second requirements of sec_1_468b-1 on that date the court issued an order approving the establishment of the qsf subject_to the court’s continuing jurisdiction for the purpose of resolving or satisfying the claims of the victims of the alleged malfeasance and misfeasance of some of the former officers and directors of life_insurance co and its former subsidiaries the alleged tortfeasors on or about date the fund a_trust formed under the laws of state x met the third requirement of sec_1_468b-1 when the liquidator deposited into the fund’s separate_account the amounts received pursuant to the settlement agreement executed on date therefore as was asked in issue the fund is a qsf since under sec_1_468b-1 the assets of a qsf must be segregated from the assets of a transferor a qsf cannot be a transferor to itself further although the insurers of some of the alleged tortfeasors transferred monies to the fund in order to secure the release of these alleged tortfeasors pursuant to the settlement agreement the released alleged tortfeasors and not the insurers are the transferors by definition under sec_1_468b-1 since the monies were transferred on their behalf therefore as was asked in issues and respectively the fund is not the transferor the insured parties are the transferors and the insurers are not the transferors distributions or payments to claimants characterization issue sec_1_468b-4 of the regulations provides that whether a distribution is includible in the income of a recipient is generally determined by reference to the claim in respect of which the distribution is made and as if the distribution were made directly by the transferor plr-130974-04 section dollar_figure of revproc_2005_1 2005_1_irb_1 provides that the service generally does not issue letter rulings where the request does not address the tax status liability or reporting obligations of the requester under this provision we decline to rule on whether the distributions received by claimants will be characterized as long term capital_gain under sec_1222 of the code issue because the requester the fund is not a claimant information reporting issues sec_1_468b-2 provides that in general p ayments and distributions by a qualified_settlement_fund are subject_to the information reporting requirements of part iii of subchapter_a of chapter of the internal_revenue_code code and the withholding requirements of subchapter_a of chapter_3 of subtitle a and subtitle c of the code sec_1_468b-2 of the regulations provides that for purposes of sec_6041 and sec_6041a if a qsf makes a distribution or payment on behalf of a transferor or a claimant the qsf is deemed to make the distribution or payment in the course of a trade_or_business sec_6041 of the code requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business the payor to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year the reporting threshold to file an information_return with the service and to furnish an information statement to the payee sec_1_6041-1 of the regulations provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-1 of the regulations requires a payor to report sec_6041 amounts on form_1099 sec_1_6041-1 of the regulations provides when payment deemed made for purposes of a return of information an amount is deemed to have been paid when it is credited or set apart to a person without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and is made available to him so that it may be drawn at any time and its receipt brought within his own control and disposition therefore because the fund is a qsf for the reasons set forth hereinabove with respect to issue the distributions or payments it makes on behalf of a transferor or claimant are deemed made in the course of its trade_or_business as was asked in issue plr-130974-04 sec_1_468b-2 of the regulations provides that in general payments and distributions by a qsf are subject_to the information reporting requirements as more fully described in the preamble to the final regulations this rule was not intended to impose a greater burden with respect to information reporting than existed before the enactment of sec_468b see t d f_r as corrected by f_r date and reprinted pincite_1_cb_69 during the notice and comment period preceding finalization of the rule the service was asked to clarify the extent of a qsf’s reporting obligation if some but not all of its multiple transferors would have a reporting obligation had each transferor made a payment directly to the claimant id in response and intended to simplify the administrability of the rule sec_1_468b-2 of the final regulations provides that if even one of the transferors would have been subject_to the information reporting requirements had that transferor been the payor instead of the qsf then the qsf is subject_to the information reporting requirements however sec_1_468b-2 was not intended to and does not permit a qsf to avoid the information reporting requirements by first allocating the amount of the payment amongst the multiple transferors next deeming each of them to be a separate and distinct payor and then testing each deemed payor’s payment against the dollar_figure reporting threshold therefore for purposes of determining whether the dollar_figure reporting threshold has been met issue the fund is treated as the sole payor and the dollar_figure reporting threshold is measured at that the fund’s level with respect to issue the fund has no reporting obligation with regard to missing claimants until amounts are distributed to a missing claimant because until a missing claimant is located there remains a substantial limitation or restriction as to the time or manner of payment backup withholding issues sec_3406 of the code provides that in the case of any reportable_payment and where certain circumstances exist eg the payee fails to furnish the payor a taxpayer_identification_number tin in the required manner the payor shall deduct and withhold from such payment a tax equal to the product of the fourth lowest rate_of_tax applicable under sec_1 and such payment sec_3406 provides that the term reportable_payment means any reportable_interest_or_dividend_payment and any other_reportable_payment sec_3406 defines other reportable payments as any payment of a kind and to a payee required to be shown on a return required under code sec_6041 sec_6041a sec_6045 sec_6050a or sec_6050n sec_3406 provides other reportable payments include payments described in sec_6041 or sec_6041a only where aggregate for calendar_year is dollar_figure or more --any payment of a kind required to be shown on a return required under sec_6041 or sec_6041a which is made during any calendar_year shall be treated as a reportable_payment only if - plr-130974-04 a the aggregate amount of such payment and all previous payments described in such sections by the payor to the payee during such calendar_year equals or exceeds dollar_figure b the payor was required under sec_6041 or sec_6041 to file a return for the preceding calendar_year with respect to payments to the payee or c during the preceding calendar_year the payor made reportable payments to the payee with respect to which amounts were required to be deducted and withheld under subsection a the backup withholding rules of sec_3406 apply to distributions to the claimants if they are reportable under any one of the subsections listed in sec_3406 as discussed above the fund may be required to report the payments it will make to claimants however the fund will not have either a filing requirement or a backup withholding obligation for the preceding year so neither sec_3406 nor c is applicable thus as asked in issue only to the extent that payments to a claimant are reportable under sec_6041 and the claimant fails to furnish a tin to the fund the fund will be required to backup withhold pursuant to sec_3406 further as asked in issue and as discussed above the fund has no reporting obligation with regard to a missing claimant until amounts are distributed to a missing claimant a fortiori the backup withholding rules of sec_3406 do not apply to missing claimants unless and until such claimants receive a payment payment of attorneys’ fees issue sec_61 of the code provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 when a payment is made to satisfy the obligation of a taxpayer to a third party the amount of the payment is generally includible in the taxpayer’s gross_income 279_us_716 even though the taxpayer never actually receives such payment he receives the benefit of the payment and the amount is therefore gross_income to him or her under the rationale of old colony trust a prevailing litigant must generally recognize gross_income when another party pays attorneys’ fees for which the litigant is liable where a taxpayer may receive a benefit of litigation but is not liable for payment of attorneys’ fees incurred in connection with such litigation a different result may obtain plr-130974-04 eg certain opt-out class action lawsuits where no contractual liability for a fee exists between the class member and litigating counsel in revrul_80_364 1980_2_cb_294 situation a union filed claims on behalf of its members against a company due to a breach of a collective bargaining agreement subsequently the union and the company entered into a settlement agreement later approved by a federal district_court that provided that the company would pay the union 40x dollars in full settlement of all claims the union paid 6x dollars of the settlement for attorney’s fees and returned 34x dollars to the employees for back pay owed to them the ruling concluded that the portion of the settlement paid_by the union for attorney’s fees was a reimbursement for expenses_incurred by the union and was not includible in the gross_income of the union members the expenses_incurred in the instant case by the state appointed liquidator were incurred as part of that official’s statutory duties to prosecute actions on behalf of the creditors members shareholders and policyholders of life_insurance co and to marshal acquire preserve and liquidate assets on behalf of such members etc the state appointed liquidator has the exclusive power to exercise rights of the insurance company’s members including assertions of any causes of action that would otherwise have belonged to such members the liquidator incurred the liability for such fees and none of the member claimants personally agreed to compensate counsel chosen by the liquidator therefore payments for attorneys’ fees made by the fund to counsel retained by the state appointed liquidator in the settlement of the subject litigation are not income to the member claimants on whose behalf the action was prosecuted the retention and payment of counsel by chosen by the liquidator in analogous to situation in revrul_80_364 our conclusion that the attorneys’ fees paid_by the fund are not income to the claimants is specific to the facts of this case see cf sinyard v commissioner tcmemo_1998_24 aff’d 268_f3d_756 9th cir cert_denied sub nom sinyard v rosotti 122_sct_2357 and fredrickson v commissioner t c memo aff’d in unpub opinion 9th cir therefore as to issue because the payment for attorneys’ fees is not income to the claimants the fund has no reporting obligation under sec_6041 and no backup withholding obligation under sec_3406 with respect to these payments conclusion accordingly based strictly on the information submitted and representations made we conclude the fund is a qualified_settlement_fund under sec_1_468b-1 the insurers are not the transferors under sec_1 for purposes of code section the fund is not eligible to receive a ruling on the characterization of the the fund is not the transferor under sec_1 for purposes of code section the fund is the payor subject_to reporting as provided in sec_6041 on any the payments made by the fund to claimants on behalf of the transferors are the released alleged tortfeasors are the transferors under sec_1 for purposes plr-130974-04 distribution s in the hands of the claimants of code sec_6041 payment or distribution to a claimant payments made in the course of a trade_or_business to which code sec_6041 applies the fund must backup withhold under code sec_3406 on any payment or distribution to a claimant if that claimant has not previously provided a certified tin the fund is not subject_to either reporting under code sec_6041 or backup withholding under code sec_3406 on any amounts held by it for missing claimants unless and until such amounts are actually distributed to the claimant the fund is not required to report or backup withhold with respect to claimants for the attorney’s fees paid_by the fund from the assets in the qsf except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely george baker plr-130974-04 cc branch chief branch income_tax accounting
